Title: To Thomas Jefferson from James Fennell, 6 June 1798
From: Fennell, James
To: Jefferson, Thomas


          
            Sir
            Philadelphia June 6th. 1798
          
          To you as a philosopher, and a man of science I take the liberty of submitting the treatise which accompanies this letter; and, urged by a consideration that the subject is of consequence to the United States, I further presume to request that you will be good enough to favour me with such observations as may occur to you on the perusal of it, tending to designate error or facilitate improvement.
          I am Sir With the greatest respect Your obedient humble Servant
          
            James Fennell129. Chesnut St near 4th. St.
          
        